UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1242



RONALD A. BURROWS; SHERYL A. BURROWS,

                                            Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
03-1263-DKC)


Submitted:   September 15, 2004           Decided:   January 25, 2005


Before WILKINSON, LUTTIG, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald A. Burrows, Sheryl A. Burrows, Appellants Pro Se. Neil Ray
White, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Ronald and Sheryl Burrows filed a complaint against the

United States and the United States Postal Service concerning

excessive noise from the post office across the street from their

townhouse in Rockville, Maryland. The district court denied relief

on all claims.      The Burrowses timely appealed.

             To the extent that the Burrowses claim on appeal that

they   had    a    cause   of   action    for     damages      under   the    Postal

Reorganization Act, 39 U.S.C.A. §§ 401 - 412 (West 1980 & Supp.

2004) (“PRA”), we find that the district court correctly concluded

that monetary relief was not available under the PRA.                      Instead,

because the Burrowses had a cognizable claim under the Federal Tort

Claims Act, 28 U.S.C. §§ 1346, 2671 - 2680 (2000) (“FTCA”), the

FTCA provided the exclusive remedy.              28 U.S.C. § 2679(a); FDIC v.

Meyer, 510 U.S. 471, 476 (1994).

             The   Burrowses    take     issue   with    the    district     court’s

finding that their trespass and nuisance claims were barred by the

discretionary function exception to the FTCA’s waiver of sovereign

immunity.    The discretionary function exception provides that the

United States is not liable for any claims “based upon the exercise

or performance or the failure to perform a discretionary function

or duty on the part of a federal agency or an employee of the

Government, whether or not the discretion involved be abused.”                    28

U.S.C.   §    2680(a).       Pursuant     to     the    discretionary      function


                                       - 2 -
exception, a court lacks subject matter jurisdiction over any suit

concerning government conduct that (1) involves an element of

judgment or choice, and (2) is an action or decision based on

considerations of public policy.                 United States v. Gaubert, 499

U.S. 315, 323 (1991); Berkovitz v. United States, 486 U.S. 531, 537

(1988).       We    find   that   decisions       concerning    the   loading    and

unloading of mail involve an element of judgment or choice and are

grounded in the economic and social policies of the Postal Service

to provide “prompt, reliable, and efficient [mail] services” to the

nation    and       therefore     fall     within     the   protection    of     the

discretionary function exception.             39 U.S.C. § 101(a) (2000); cf.

Hughes v. United States, 110 F.3d 765, 768 (11th Cir. 1997)

(holding that security decisions are “a fundamental part of the

economic and social policy analysis required to achieve the basic

goals    of   the    Postal     Service”    and     therefore   are   entitled    to

protection from action under the discretionary function exception).

Accordingly, we find that the district court properly concluded

that it lacked subject matter jurisdiction over the Burrowses’ FTCA

claims.

              In addition to damages, the Burrowses sought declaratory

and injunctive relief, specifically a declaration that the Postal

Service’s activities amounted to trespass and nuisance and an order

directing the agency to comply with state and local noise laws and

ordinances.        Holding that the federal Noise Control Act did not


                                         - 3 -
provide a private right of action and did not require the Postal

Service to comply with local regulations, the district court denied

relief.

          On appeal, the Burrowses assert that because the Postal

Service waived its sovereign immunity through the PRA’s sue-and-be-

sued clause, 39 U.S.C. § 401(1) (2000), they were entitled to

enforce local Maryland noise ordinances against the agency without

regard to whether any federal statutes created a private cause of

action to enforce state and local law.    We conclude that we need

not evaluate this claim because the Burrowses failed to raise it

properly in the district court.   Muth v. United States, 1 F.3d 246,

250 (4th Cir. 1993) (holding that claims raised for the first time

on appeal will not be considered absent exceptional circumstances).

Without expressing an opinion concerning the merits of this claim,

if the Burrowses wish to pursue it, they must do so through a new

action.

          For these reasons, we affirm the district court’s order

denying relief on the Burrowses’ complaint.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                              - 4 -